                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF GEORGIA
                              BRUNSWICK DIVISION




UNITED STATES OF AMERICA


       V.                                           CR 207-032


TYRONE BOLDEN




                                   ORDER




       On June 12, 2019, this Court granted relief under 18 U.S.C.

§    3582(c)(1)(B)     to   Defendant     Tyrone    Bolden    based   upon   the

application of the First Step Act of 2018, Pub. L. No. 115-391,

132 Stat. 5194, which made retroactive the Fair Sentencing Act of

2010, Pub. L. No. 111-220, inter alia.              The Court determined that

Bolden's    sentencing      guideline     range   was   lowered;   the   amended

guideline range became 262 to 327 months imprisonment.                The Court

reduced Bolden's sentence to the lowest possible sentence within

the amended guideline range - 262 months.^

      At present, Bolden has filed a motion for reconsideration.

He    complains   that      the   Court    simply    took    the   Government's

recommendation in its response without appointing him counsel.




1 The 262-month sentence is imposed as to Count 1 (the drug-related count) of
Bolden's conviction.   The sentence runs concurrent with a 120-month sentence
imposed as to Count 2 (the firearm count).
without having a Presentence Investigation Report prepared, and

without considering his post-sentence rehabilitation.

      "The authority of a district court to modify an imprisonment

sentence is narrowly limited by" 18 U.S.C. § 3582(c).                        United

States   V.   Phillips,     597    F.3d   1190,   1194-95   (ll^h   cir.     2010).

Section 3582(c)(1)(B) provides that "a court may not modify a term

of imprisonment once it has been imposed except that . . . the

court may modify an imposed term of imprisonment to the extent

otherwise expressly permitted by statute."               Moreover, a defendant

"is   not   entitled   to   a     full    resentencing   during     a   §   3582(c)

proceeding."    United States v. Cole, 417 F. App'x 922, 923 (11*^^

Cir. 2011); United States v. Ramirez-Castillo, 335 F. App'x 888,

889 (ll'^^ Cir. 2009).      Consequently, Bolden was not entitled to a

revised Presentence Investigation Report. Also,                Bolden had no

statutory or constitutional right to counsel.               See United States

V. Webb, 565 F.3d 789, 794 (11^^ cir. 2009) ("The notion of a

statutory or constitutional right to counsel for § 3582(c)(2)

motions has been rejected by all of our sister circuits that have

addressed the issue, and we agree with this consensus.").                   Finally,

the Court imposed the lowest possible sentence within the revised

advisory guidelines for imprisonment after carefully considering

each of the sentencing factors found in 18 U.S.C. § 3553(a).                    The

Court has no authority to go below 262 months.
         Finally, Bolden argues that the amended guideline range was

incorrectly determined by using a quantity of cocaine base greater

than      that   which   was   found   by   the   jury   during    his   trial.

Importantly,      "[a]11   original    sentencing    determinations      remain

unchanged" in a § 3582(c) proceeding.             Cole, 417 F. App'x at 923

(emphasis and quotation marks omitted).           This means that the Court

must impose a reduced sentence as if the Fair Sentencing Act's

increased cocaine base requirements were in effect at the time

Bolden's offense was committed.         It may not, however, revisit the

amount of cocaine base attributable to him at sentencing in this

context.     Accordingly, Bolden's argument in this regard cannot be

considered upon reconsideration of a § 3582(c) order.

         Upon the foregoing, the motion for reconsideration filed by

Defenant Tyrone Bolden (doc. 95) is DENIED.                  ^
         ORDER ENTERED at Augusta, Georgia, this                  day of July,

2019 .




                                            J.                        JUDGE
                                            unitS^tates district court
                                            SOUTHEl^ DISTRICT OF GEORGIA
